DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-5 and 16-20 in the reply filed on 12/06/2021 is acknowledged.  Withdrawal of Claims 6-15, in the reply filed by the Applicant on 12/06/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/09/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1 and 16, the terms “mechanical energy” and “applied force”, and “pattern” and “coverage percentage” render the claim indefinite.  It is unclear as to what differentiates the parameters of mechanical energy and applied force, since the mechanical energy is derived from the applied force; similarly, it is unclear as to what differentiates “pattern” and “coverage percentage”, since both correspond to the same feature of covering the surface area of a substrate; furthermore, it is unclear as to how the pattern/coverage percentage is accomplished via ultrasonic impact treatment in terms of what is leaving the pattern/coverage percentage.  Therefore, the metes and bounds of the claims are not clearly defined, and the terms render the claims indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned terms of the limitations.

	In regards to Claims 2 and 16, the terms “indenter style” and “indenter geometry” render the claim indefinite, as it is unclear as to what differentiates an indenter style and indenter 
	For purposes of Office examination, the Examiner is broadly interpreting the terms to mean indenter geometry.

	In regards to Claim 4, the phrase “the applied pattern selected from a group consisting of linear, orbital, grid, or a custom program” renders the claim indefinite.  It is unclear, as discussed above, how the pattern/coverage percentage is accomplished via ultrasonic impact treatment in terms of what is leaving the pattern/coverage percentage.  Additionally, it is unclear as to what entails a “custom program” and what does not, as well as the applied patterns of linear, orbital, or grid.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned phrase.

In addition to the rejections set forth above, Claims 2-5 and 17-20 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 102/§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102 as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. US 2007/0068605 (Statnikov).
In regards to Claims 1 and 4, Statnikov teaches a method of improving and strengthening the performance of metal and protecting the metal against degradation and suppression by controlling an ultrasonic process (Abstract), wherein it is known in the art to utilize steel substrates with additions of manganese (¶303), wherein it is known in the art to utilize MnSi steels and the like (¶385) for pipe metals (¶311, Figs. 1-2 and 5-6), wherein ultrasonic impact is utilized in the movement of an oscillating system under elastic recovering force caused by the rebound of the oscillating system off of a treated surface, and ultrasonic oscillations of the oscillating system end connected to an indenter (¶497, Figs. 34-35), wherein the frequency of oscillating movement, pressing force, impulse, amongst others (¶513), and the frequency may be 

In regards to Claim 2, Statnikov teaches that indenter sizes, along with pressure and ultrasonic oscillations, results in favorable results of high compressive stresses, stress concentration reduction (¶593) and protection of mesostructure (¶595).  Statnikov also teaches that the indenter may be a diamond pyramid (¶287) or having the dimensions of 6.35x25 mm (¶607) – corresponding to the operational parameters further comprising at least one of an indenter style, diameter, or geometry (instant Claim 2).

In regards to Claim 3, Statnikov teaches that ultrasonic oscillation with a frequency may be varied from 27 kHz as high as 80 kHz (¶518) – corresponding to and overlapping with the claimed range of 19-36 kHz (instant Claim 3).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claim 5, Statnikov teaches that it is known that with increasing strength from metal deformation, hardness improves simultaneously (¶348), and that an ultrasonic impact 

In regards to Claims 16-20, Statnikov teaches a method of improving and strengthening the performance of metal and protecting the metal against degradation and suppression by controlling an ultrasonic process (Abstract), wherein it is known in the art to utilize steel substrates with additions of manganese (¶303), wherein it is known in the art to utilize MnSi steels and the like (¶385) for pipe metals (¶311, Figs. 1-2 and 5-6), wherein ultrasonic impact is utilized in the movement of an oscillating system under elastic recovering force caused by the rebound of the oscillating system off of a treated surface, and ultrasonic oscillations of the oscillating system end connected to an indenter (¶497, Figs. 34-35), wherein the frequency of oscillating movement, pressing force, impulse, amongst others (¶513), and the frequency may be varied from 27 kHz as high as 80 kHz (¶518).  Statnikov also teaches that the indenter may be a diamond pyramid (¶287) or having the dimensions of 6.35x25 mm (¶607), and that it is known that with increasing strength from metal deformation, hardness improves simultaneously (¶348), and that an ultrasonic impact tool is effected by impact action of the deforming element that receives the energy from the ultrasonically oscillating transducer, providing significant surface microhardness, residual compressive stresses and sliding friction resistance (¶368) – corresponding to a method of pre-hardening a workpiece, the method comprising: providing the workpiece. the workpiece comprised of manganese steel; providing an ultrasonic impact device, the ultrasonic impact device including a transducer to produce ultrasonic waves and a indenter 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 2007/0244595 (Vityazev) teaches a method for ultrasonic impact machining (UIM) of straight or curved surfaces using a tool with a free rod-shaped indenter to execute ultrasonic impacts by an action of the tool natural vibrations and ultrasonic transducer resonance oscillations, with goals of strengthening a surface, increasing hardness, creating compressive stresses, and/or modifying surface structure (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784